DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8, 10-15, 17 and 18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by DE Lamberterie et al. (EP: 2,975,462~hereinafter “DE”). 
Regarding claim 1, DE discloses (in at least figs. 1-3) an optical device for a vehicle, comprising: at least one lens (2), the at least one lens including an optical axis (X), an exit dioptric interface (4), an entrance dioptric interface (3), and a lateral face (7) arranged between the entrance dioptric face and the exit dioptric face (see at least fig. 1); a light source (5) arranged to emit light toward the entrance dioptric interface (3) of the at least one lens, the at least one lens (2) having an object focal point (F) located substantially on the entrance dioptric interface of the at least one lens along the optical axis (see at least figs. 1 and 3); and characterized in that a section of the exit dioptric interface (4) through a vertical plane parallel to the optical axis (X) of the at least one lens (2) comprises one or more arcs that are elliptical or substantially elliptical (see at least figs. 1-3), and modified with respect to a reference elliptical shape that would cause all the rays generated by the light source (5) to be emitted parallel to the optical axis of the at least one lens (2), on exiting a reference exit dioptric interface (4), this modification being such that all or some of the rays emitted by the at least one lens of the optical device are similarly inclined in a direction not parallel to the optical axis (the optical unit of De is capable of doing that), in a manner suitable for an illumination of the ground when the optical device is arranged within a motor vehicle with its optical axis horizontal (as evident by at least figs. 1-3).
Regarding claim 2, DE discloses (in at least figs. 1-3) a section of an upper portion of the exit dioptric interface (4) of the at least one lens through the vertical plane parallel to the optical axis (X) of the at least one lens (2) comprises one or more arcs that are elliptical or substantially elliptical (see at least figs. 1-3), and modified with respect to the reference elliptical shape that would cause all the rays to be emitted parallel to the optical axis (X) of the at least one lens, so that all or some of the rays emitted by the upper portion of the at least one lens are inclined toward the optical axis of the at least one lens (as at least figs. 1-3).
Regarding claim 8, DE discloses (in at least figs. 1-3) the exit dioptric interface (4) is arranged perpendicular to the optical axis (X).
Regarding claim 10, DE discloses (in at least figs. 1-3) the light source (5) is contiguous with the entrance dioptric interface (3).
Regarding claim 11, DE discloses (in at least figs. 1-3) the at least one lens (2) includes a lateral face (7), with the lateral face located between the entrance dioptric interface (3) and the exit dioptric interface (4) and arranged to contain the emission cone formed by light rays emitted by the light source (5) and propagating through the at least one lens (2).
Regarding claim 12, DE discloses (in at least figs. 1-3) a section of the exit dioptric interface (4) through a horizontal plane containing the optical axis (X) has a substantially parabolic shape.
Regarding claim 13, DE discloses (in at least figs. 1-3 and 12-14) a rocker panel of a vehicle (intended use), comprising a lighting system with the lighting system including a plurality of optical devices (see figs. 12-14), each of the plurality of optical devices including: at least one lens (2), the at least one lens including an optical axis (X), an exit dioptric interface (4), an entrance dioptric interface (3), and a lateral face (7) arranged between the entrance dioptric face (3) and the exit dioptric face (4); a light source (5) arranged to emit light toward the entrance dioptric interface (3) of the at least one lens (2), the at least one lens (2) having an object focal point (F) located substantially on the entrance dioptric interface (3) of the at least one lens on the optical axis (X); and characterized in that a section of the exit dioptric interface (4) through a vertical plane parallel to the optical axis (X) of the at least one lens comprises one or more arcs that are elliptical or substantially elliptical (see at least figs. 1-3), and modified with respect to a reference elliptical shape that would cause all the rays generated by the light source (5) to be emitted parallel to the optical axis (X) of the at least one lens (2), on exiting a reference exit dioptric interface (4), this modification being such that all or some of the rays emitted by the at least one lens of the optical device are similarly inclined in a direction not parallel to the optical axis (the optical unit of De is capable of doing that), in a manner suitable for an illumination of the ground when the optical device is arranged within a motor vehicle with its optical axis horizontal (see figs. 1-6).
Regarding claim 14, DE discloses (in at least figs. 1-3) a motor vehicle, comprising one or more optical devices (see figs. 12-14) arranged in a lower and lateral portion of the motor vehicle, the one or more optical devices including: at least one lens (2), the at least one lens including an optical axis (X), an exit dioptric interface (4), an entrance dioptric interface (3), and a lateral face (7) arranged between the entrance dioptric face and the exit dioptric face (see at least figs. 1 and 3); a light source (5) arranged to emit light toward the entrance dioptric interface (3) of the at least one lens, the at least one lens (2) having an object focal point (F) located substantially on the entrance dioptric interface (3) of the at least one lens on the optical axis (X); and characterized in that a section of the exit dioptric interface (4) through a vertical plane parallel to the optical axis (X) of the at least one lens comprises one or more arcs that are elliptical or substantially elliptical (see at least fig. 1), and modified with respect to a reference elliptical shape that would cause all the rays generated by the light source (5) to be emitted parallel to the optical axis of the at least one lens (2), on exiting a reference exit dioptric interface (4), this modification being such that all or some of the rays emitted by the at least one lens of the optical device are similarly inclined in a direction not parallel to the optical axis (the optical device of DE is capable of doing that), in a manner suitable for an illumination of the ground when the optical device is arranged within a motor vehicle with its optical axis horizontal (see at least figs. 1-3).
Regarding claim 15, DE discloses (in at least figs. 1-3) a section of a lower portion of the exit dioptric interface (4) of the at least one lens through the vertical plane parallel to the optical axis (X) of the at least one lens (2) comprises one or more arcs that are elliptical or substantially elliptical (see at least figs. 1-3), and modified with respect to the reference elliptical shape that would cause all the rays to be emitted parallel to the optical axis (X) of the at least one lens (2), so that all or some of the rays emitted by the lower portion of the at least one lens are inclined so as to diverge from the optical axis of the at least one lens (see at least figs. 1-3).
Regarding claim 17, DE discloses (in at least figs. 1-3) the exit dioptric interface (4) is larger than the entrance dioptric interface (3).
Regarding claim 18, DE discloses (in at least figs. 1-3) the entrance dioptric interface (3) is arranged substantially symmetrically around an entrance central point (see at least fig. 1), the exit dioptric interface (4) is arranged substantially symmetrically around an exit central point (see at least fig. 1), and the optical axis (X) connects the entrance central point and the exit central point (see at least fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-7, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over DE Lamberterie et al. (EP: 2,975,462~hereinafter “DE”). 
Regarding claim 3, DE discloses (in at least figs. 1-3) a section of an upper portion of the exit dioptric interface (4) of the at least one lens through the vertical plane parallel to the optical axis (X) of the at least one lens (2) comprises one or more arcs that are elliptical or substantially elliptical (see figs. 1-3), and inscribed between a reference elliptical outline that would cause all the rays to be emitted parallel to the optical axis of the at least one lens (the optical device of DE is capable of doing that).
DE does not expressly disclose an elliptical outline obtained by decreasing the length of a minor axis of the reference elliptical outline by 30%.
it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the lens of DE such that an elliptical outline obtained by decreasing the length of a minor axis to the reference elliptical outline by 30%, since it has been held that rearranging parts of an invention involves only routine skills in the art.
Regarding claims 4-7, DE discloses all the claimed limitations except for, the upper elliptical arc and the lower elliptical arc has an eccentricity allowing the light rays generated by the light source to be deflected so as to incline them toward or incline them away from the optical axis; the length of a minor axis of the lower elliptical arc is 5 to 30% smaller than the length of minor axis of a reference elliptical arc; and the rays output from the exit dioptric interface are all oriented toward a horizontal plane parallel to the optical axis, and are all able to illuminate a ground on which a vehicle in which the optical device might be mounted would rest. 
However, DE discloses (in at least figs. 1-3) a section of an upper portion of the exit dioptric interface of the at least one lens (2) through the vertical plane parallel to the optical axis of the at least one lens comprises an upper elliptical arc and a lower elliptical arc, the upper elliptical arc and the lower elliptical arc are separated by a continuous border at an intersection of the upper elliptical arc and the lower elliptical arc with the optical axis (see at least fig. 1), the upper elliptical arc and the lower elliptical arc having a same center and a same focal point coincident with the object focal point (F) of the at least one lens (see at least fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to arrange the optical device of DE such that the upper elliptical arc and the lower elliptical arc has an eccentricity allowing the light rays generated by the light source to be deflected so as to incline them toward or incline them away from the optical axis; the length of a minor axis of the lower elliptical arc is 5 to 30% smaller than the length of minor axis of a reference elliptical arc; and the rays output from the exit dioptric interface are all oriented toward a horizontal plane parallel to the optical axis, and are all able to illuminate a ground on which a vehicle in which the optical device might be mounted would rest, since it has been held that rearranging parts of an invention involves only routine skills in the art.
Regarding claim 9, DE discloses (in at least figs. 1-3) the light source (5) is placed in proximity to the entrance dioptric interface (3), with a distance between the light source (5), but fails to disclose the entrance dioptric interface being 10 mm or less.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider forming a distance between the light source of DE and the entrance dioptric interface being 10 mm or less, since a change in size is generally recognized as being within the level of ordinary skill in the art. 
Regarding claim 16, DE discloses (in at least figs. 1-3) a section of a lower portion of the exit dioptric interface (4) of the at least one lens (2) through the vertical plane parallel to the optical axis (X) of the at least one lens comprises one or more arcs that are elliptical or substantially elliptical (see at least figs. 1-3), and inscribed between a reference elliptical outline that would cause all the rays to be emitted parallel to the optical axis of the at least one lens (see at least figs. 1-3).
DE does not expressly disclose an elliptical outline obtained by increasing the length of a minor axis of the reference elliptical outline by 30%.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the lens DE such that an elliptical outline obtained by decreasing the length of a minor axis to the reference elliptical outline by 30%, since it has been held that rearranging parts of an invention involves only routine skills in the art.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875